ACCEPTED
                                                                                  05-15-01485-CR
                                                                       FIFTH COURT OF APPEALS
                                                                                  DALLAS, TEXAS
                                                                             12/7/2015 2:01:16 PM
                                                                                       LISA MATZ
                                                                                           CLERK

                        05-15-01485-CR
Appellate Docket No.:
Appellate Case Style: John Turner Gray v. The State of Texas
                                                                FILED IN
                                                         5th COURT OF APPEALS
FIFTH DISTRICT COURT OF APPEALS                              DALLAS, TEXAS
CRIMINAL APPEAL - DOCKETING STATEMENT                    12/7/2015 2:01:16 PM
                                                               LISA MATZ
PARTIES (TRAP 32.2(a)):                                          Clerk

Appellant:                              Appellee:
JOHN TURNER GRAY                        THE STATE OF TEXAS

Attorney (Lead Counsel):                Attorney (Lead Counsel):
Mark Heidenheimer                       John Rolater

Appointed [X]    Retained []
Address (Lead Counsel):                 Address (Lead Counsel):

2208 Wisteria Way                       2100 Bloomdale Road, Suite 200
McKinney, Texas 75071                   McKinney, Texas 75071



Telephone: 972-548-2233                 Telephone: 972-548-4323
Email:                                  Email: jrolater@co.collin.tx.us
mheidenheimerlaw@2gmail.com
SBN (Lead Counsel):09378800             SBN (Lead Counsel): 00791565
If not represented by counsel, provide appellant's/appellee's address,
telephone number, and fax number.




PERFECTION OF APPEAL (TRAP 32.2(b),(d),(f)-(k)):
Date Sentence Imposed or                Date Notice of Appeal Filed:

                                    1
                                                                                     1
Suspended in Open Court or               11/18/2015
Appealable Order Signed:                 If Mailed, Date Mailed:
11/06/2015
                                         Attach File-Stamped Copy of
                                         Notice
ACTIONS EXTENDING TIME TO PERFECT APPEAL (TRAP 32.2(e)):
Mt. for New Trial: Yes []   No [X]       Date Filed:

Mt.in Arrest of Judgment: Yes []         Date Filed:
No [X]

Other (Specify):




                                     2                                 2
TRIAL AND APPEAL (TRAP 32.2(f)-(k)):
Offense Charged:                        Is the appeal from a pretrial order?
Criminal Mischief >=$1500<$20K
                                          Yes []     No [X]
Date of Offense: 01/23/2014
                                        Does the appeal involve the
Defendant's Plea: Not Guilty            validity of a statute, rule, or
                                        ordinance?
If guilty or nolo contendere, was
plea result of negotiated plea            Yes []     No [X]
bargain agreement?
                                        If yes , specify.
Was the trial jury or nonjury?

 Guilt/Innocence Phase: Jury
 Punishment Phase: Jury

Punishment Assessed:
180 days State Jail Division,
TDCJ.


TRIAL COURT AND RECORD (TRAP 32.2(c), (/), (m)):
Court: 366th District Court of          Trial Court. Cause No.:
Collin County.                          366-81875-2014


Trial Judge (Who Tried or               Court Clerk (District or County
Disposed of Case): Ray Wheless          Clerk): Yoon Kim

Telephone No.: 972-548-4570             Telephone No.: 972-548-4320
Fax:                                    Fax:
Address: 2100 Bloomdale Road,           Address: 2100 Bloomdale Road,
#30146, McKinney, Texas 75071           McKinney, Texas 75071




                                    3
                                                                               3
Clerk's Record                            Fee Paid: Yes [] No [] N/A
                                          Court-appointed
                                          Arrangements Made to Pay Fee:
                                            Yes []  No []
Court Reporter(s) or Court Recorder(s): Antoinette Varela

Telephone Number(s): 972-548-4572

Email: avarela@collincountytx.gov

Address( es): 2100 Bloomdale Road, Suite 30146, McKinney, Texas
75071.




Reporter's/Recorder's Record              Date Requested: 12/07/2015
(Check If Electronic Recording [ ])
                                          Fee Paid: Yes: [] No: [] N/A
Number and Date(s) of Hearing(s):         Court-appointed
Guilt/Innocence: 11/2-5/2015              Arrangements Made to Pay Fee:
Punishment: 11/06/2015                      Yes []   No []




                                      4
                                                                          4
 IN DIG ENCY OF PARTY (TRAP 32.1 (k)):
                            Filed
          Event           Check as Appropriate        Date
 Motion and Affidavit          Yes [X]   No[]
 Filed
 Date of Hearing: 11/19/2015
 Ruling on Motion: Granted [X]      Denied [ ]
 OTHER INFORMATION (TRAP 32.2(m)):

 List any other pending related appeals before this or any other Texas
 appellate court by Court, Docket Number, and Style:

 1. 366-80583-2014

 2. 366-81876-2014

 3. 366-82883-2015




NOTE:      If inadequate space has been provided for the information
requested, please provide the additional information on an attachment.




                                     5
                                                                         5
I CERTIFY THAT, TO THE BEST OF MY KNOWLEDGE, ALL OF THE
ABOVE INFORMATION IS TRUE AND CORRECT.



ls/Mark Heidenheimer      Date: December 7, 2015
MARK HEIDENHEIMER
State Bar No. 09378800
2208 Wisteria Way
McKinney, Texas 75071
214-578-0360
Emai l: mheidenheimerlaw@gmail.com

Representing: John Turner Gray


                       CERTIFICATE OF SERVICE

 hereby certify that a true and correct copy of the foregoing Docketing

Statement was sent this 7th day of December 2015, to John Relater,

Assistant Collin County District Attorney, through e-filing to his email

address of jrolater@co.collin.tx.us.




                                           ls/Mark Heidenheimer
                                           MARK HEIDENHEIMER
                                            Attorney of Record for
                                            John Turner Gray




                                       6
                                                                       6
                                    No. 366-81875-2014

THE STATE OF TEXAS                                   IN THE 366TH DISTRICT

               v.                                    COURT OF

JOHN TURNER GRAY                                     COLLIN COUNTY, TEXAS .



                                    NOTICE OF APPEAL

COMES NOW JOHN TURNER GRAY, DEFENDANT, respectfully giving

Notice of Appeal that he desires to appeal from the final judgment of
                                                                   .s 6.#11"£. ftll ct)
conviction in the above styled and numbered cause that was         si9'R~d        by the

court on the        '7 day of November 2015 .    John Turner Gray appeals to the

5 th   Court of Appeals.



                                            JO




                      Fl ED
                15 f·JnVl8 PH4:3 1
                ANDREA STROH THOMPSON
                 COL
                    DISTRICT CLERK
                         0 HTY EXAS
                                                                                           7
                B--~<t;,4'-{;,."V